                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - FLINT

IN THE MATTER OF:
                                                                    CHAPTER 13
KEVIN P TOBIAS
                                                                    Case No. 15-32713-JDA
KELLI L. TOBIAS
                                  Debtors                           Judge Joel D. Applebaum

                 TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
             TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                    NOTICE TO CREDITORS OF OBLIGATION TO
                   FILE A RESPONSE AND RIGHT TO OBJECT; AND
        NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION

                           Please read this Report carefully. It advises you of certain
                               rights and deadlines imposed pursuant to the law.
                                 Your rights may be adversely affected.


Carl L. Bekofske, Standing Chapter 13 Trustee, pursuant to F.R.Bankr.P. 3002.1(f) and E.D. Mich. LBR
2015-3(a)(1), reports to the Court that the above-named Debtors have completed all payments under the
confirmed Chapter 13 plan.

This notice is provided pursuant to F.R.Bankr.P. 3002.1(f), to claimants whose claims are secured by a
security interest in the debtor(s) principal residence and whose claims are provided for under 11 U.S.C.
1322(b)(5).

           IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTORS HAVE
           PAID IN FULL THE AMOUNT REQUIRED TO CURE ANY DEFAULT
           ON YOUR CLAIM.

           IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTORS OR THE
           AUTOMATIC STAY WAS LIFTED DURING THE TERM OF THE
           DEBTORS CHAPTER 13 PLAN, THE TRUSTEE DOES NOT HAVE ANY
           INFORMATION REGARDING WHETHER THIS OBLIGATION IS
           CURRENT.


       PURSUANT TO F.R.BANKR.P. 3002.1(g), YOU ARE REQUIRED TO FILE AND SERVE
       A RESPONSE ON THE DEBTORS, DEBTORS' COUNSEL AND THE TRUSTEE, NO
       LATER THAN 21 DAYS AFTER SERVICE OF THIS NOTICE. F.R.BANKR.P. 3002.1(g)
       SETS FORTH THE SPECIFICS GOVERNING THE REQUIRED RESPONSE.




15-32713-jda     Doc 58      Filed 04/06/21      Entered 04/06/21 10:21:03           Page 1 of 7
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                             Case Number: 15-32713-JDA
In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(2), if
the Court determines that Debtor is eligible for a Discharge, the Order of Discharge will include findings
that:

    1. All allowed claims have been paid in accordance with the plan; and

    2. With respect to any secured claim that continues beyond the term of the plan, any prepetition or
       post-petition defaults have been cured and the claim is in all respects current, with no escrow
       balance, late charges, costs or attorney fees owing.

Pursuant to E.D. Mich. LBR 2015-3(a)(3), if the Court determines that Debtor is eligible for a Discharge,
the Order of Discharge will direct that:

    1. Any creditor who held a secured claim that was fully paid shall execute and deliver to the Debtor
       a release, termination statement, discharge of mortgage or other appropriate certificate suitable for
       recording; and

    2. Any creditor who holds a secured claim that continues beyond the term of the plan shall take no
       action inconsistent with the findings set forth in the Order of Discharge.

RIGHTS AND DUTIES OF DEBTOR

Duty of Debtors regarding secured debt obligations:                   Every Debtor, regardless of whether the
Debtor is or claims to be entitled to a discharge, must:

    1. Immediately begin making the required payments on secured debt obligations to avoid defaulting
       on those secured debt obligations.

    2. Continue to make required payments on secured debt obligations until those obligations are paid in
       full. If the Court determines that the Debtors are eligible for a Discharge, the Chapter 13
       Discharge will not discharge the Debtors from any obligation on any continuing secured debt
       payments that come due after the date of the Debtors' last payment under the Plan.

See E.D. Mich. LBR 2015-3(a)(6)&(7).

If the Debtor claims to be eligible for a discharge pursuant to 11 USC Section 1328:

    1. Within 28 days of the date of this Chapter 13 Trustee’s Report, the Debtor must file with the
       Court the Chapter 13 Debtor’s Certification Regarding Domestic Support Obligations and Section
       522(q), Official Form B283. The form and instructions on how to complete this form may be
       found on the Court's web site, www.mieb.uscourts.gov.

    2. If this is a Joint Case, each Debtor must separately complete and file a Debtor’s Certification
       Regarding Domestic Support Obligations and Section 522(q), Official Form B283.

    3. If the Debtor fails to complete and file a Chapter 13 Debtor’s Certification Regarding Domestic
       Support Obligations and Section 522(q), Official Form B283 within 28 days of the date of this
       Chapter 13 Trustee’s Report, the Debtor’s case may be closed by the Court without the entry of a
       discharge.

See E.D. Mich LBR 4004-1
15-32713-jda      Doc 58       Filed 04/06/21          Entered 04/06/21 10:21:03                 Page 2 of 7
                 Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 15-32713-JDA

RIGHTS AND DUTIES OF CREDITORS

In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(4), if
any party in interest asserts that:

    1. The Debtors have failed to make all payments to the Chapter 13 Trustee as required by the
       confirmed Chapter 13 plan; or

    2. The Debtors are not current in any payments the Debtors were authorized to make directly to a
       creditor; or

    3. One or more allowed claims have not been paid in accordance with the plan; or

    4. With respect to any secured claim that continues beyond the term of the plan, there remains
       prepetition or post-petition defaults that have not been cured or that the claim is otherwise not
       current in all respects including, but not limited to, any unpaid escrow balance, late charge, cost or
       attorney fee; or

    5. A creditor has a lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; or

    6. There exists reasonable cause to believe that:

        (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

        (b) There is pending any proceeding in which the debtors' may be found guilty of a felony of the
            kind specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind
            described in 11 U.S.C. Section 522(q)(1)(B)

the party may file an objection to this Report. Any objection must be filed not later than 21 days after
service of this Trustee’s Report. If a timely objection is filed, the Court will delay entry of the order of
discharge until the Court resolves the objection and a hearing will be scheduled with notice to the objecting
party.

In addition to the requirements of F.R.Bankr.P. 3002.1(g), if no objection to this Trustee’s Report is timely
filed, pursuant to E.D. Mich. LBR 2015-3(a)(5), it shall be conclusively determined that:

    1. Debtors have made all payments to the Chapter 13 Trustee as required by the confirmed Chapter
       13 plan; and

    2. Debtors are current in all payments Debtors were authorized to make directly to a creditor; and

    3. All allowed claims have been paid in accordance with the plan; and

    4. With respect to any secured claim that continues beyond the term of the plan, all prepetition and
       post-petition defaults have been cured and the claim is current in all respects including, but not
       limited to, all escrow balances, late charges, costs or attorney fees; and



15-32713-jda       Doc 58        Filed 04/06/21          Entered 04/06/21 10:21:03                Page 3 of 7
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                             Case Number: 15-32713-JDA

    5. A creditor has no lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; and;

    6. There exists no reasonable cause to believe that:

        (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

        (b) There is pending any proceeding in which the debtors may be found guilty of a felony of the kind
            specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind described in 11
            U.S.C. Section 522(q)(1)(B)

     7. The Court may enter an order of discharge containing the terms set forth above without further
        notice or hearing.

                                OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-FLINT
                                Carl L. Bekofske, Chapter 13 Standing Trustee



Dated: April 06, 2021                           /s/ Carl L. Bekofske
                                                CARL L. BEKOFSKE (P16045)
                                                MELISSA CAOUETTE (P62729)
                                                400 N. Saginaw St. STE 331
                                                Flint, MI 48502-2045
                                                Telephone (810) 238-4675




15-32713-jda      Doc 58        Filed 04/06/21          Entered 04/06/21 10:21:03                Page 4 of 7
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - FLINT


IN THE MATTER OF:
                                                              CHAPTER 13
KEVIN P TOBIAS
                                                              Case No. 15-32713-JDA
KELLI L. TOBIAS
                                      Debtors                 Judge Joel D. Applebaum




          PROOF OF SERVICE OF TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
                TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                       NOTICE TO CREDITORS OF OBLIGATION TO
                      FILE A RESPONSE AND RIGHT TO OBJECT; AND
           NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION


       I hereby certify that on April 06, 2021, I electronically filed the TRUSTEE’S NOTICE OF FINAL
 CURE PAYMENT AND TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS; NOTICE
 TO CREDITORS OF OBLIGATION TO FILE A RESPONSE AND RIGHT TO OBJECT; AND
 NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION with the Clerk of
 the Court using the ECF system which will send notification of such filing to the following:

         The following parties were served electronically:
 John L Hicks & Associates, Pc



        The parties on the attached list were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:




                                           /s/ Sherry Beasinger
                                          Sherry Beasinger
                                          For the Office of the Chapter 13 Standing Trustee-Flint
                                          400 N. Saginaw St. STE 331
                                          Flint, MI 48503-2045
                                          (810) 238-4675




15-32713-jda      Doc 58       Filed 04/06/21       Entered 04/06/21 10:21:03           Page 5 of 7
KEVIN P TOBIAS
KELLI L. TOBIAS
1143 TROTWOOD LN.
FLINT, MI 48507




7TH CIRCUIT COURT                             CBM SERVICES
900 S SAGINAW ST                              300 RODD ST.
FLINT, MI 48502                               SUITE 2O2
                                              MIDLAND, MI 48640
AMERICAN INFOSOURCE LP                        CHASE
CAPITAL ONE BANK USA NA                       PO BOX 15298
PO BOX 71083                                  WILMINGTON, DE 19850-5298
CHARLOTTE, NC 28272
AMERICOLLECT INC                              CITI
1851 S ALVERNO RD                             PO BOX 6241
MANITOWOC, WI 54220                           SIOUX FALLS, SD 57117

AQUA FINANCE INC                              DELL FINANCIAL
1 CORPORATE DRIVE                             PO BOX 81577
SUITE 300                                     AUSTIN, TX 78708
WAUSAU, WI 54401-1724
BANK OF AMERICA                               DIGESTIVE ENDOSCOPY CENTER
PO BOX 982235                                 6240 RASHELLE DR.
EL PASO, TX 79998                             STE 101
                                              FLINT, MI 48507
BSI FINANCIAL SERVICES                        ELAN FINANCIAL SERVICES
PO BOX 517                                    PO BOX 5229
TITUSVILLE, PA 16354                          CINCINNATI, OH 45201

BSI FINANCIAL SERVICES                        FLUSHING HEALTHCARE PC
1425 GREENWAY DRIVE, STE 400                  8384 HOLLY RD, SUITE 2
IRVING, TX 75038                              GRAND BLANC, MI 48439

BUSINESS REVENUE SYSTEMS                      GE MONEY BANK
PO BOX 13077                                  PO BOX 960061
DES MOINES, IA 50310-0077                     ORLANDO, FL 32896-0661




    15-32713-jda    Doc 58   Filed 04/06/21   Entered 04/06/21 10:21:03   Page 6 of 7
GENESEE URGENT CARE                          REGIONAL MEDICAL IMAGING
2295 S. LINDEN RD.                           3346 LENNON ROAD
FLINT, MI 48532                              SUITE 2
                                             FLINT, MI 48507-1076
GENESYS                                      REPUBLIC BANK
PO BOX 773273                                328 S SAGINAW ST
3273 SOLUTIONS CENTER                        FLINT, MI 48502
CHICAGO, IL 60677
GENESYS REGIONAL MEDICAL CTR                 SCHNEIDERMAN & SHERMAN PC
ONE GENESYS PARKWAY                          23938 RESEARCH DRIVE
GRAND BLANC, MI 48439                        SUITE 300
                                             FARMINGTON HILLS, MI 48335
GRAND BLANC EYES                             SOTTILE & BARILE
11225 SOUTH SAGINAW STREET                   394 WARDS CORNER RD, STE 180
GRAND BLANC, MI 48439                        LOVELAND, OH 45140

HURLEY MEDICAL CENTER                        THE HUNTINGTON NATIONAL BANK
1 HURLEY PLAZA                               3 CASCADE PLAZA CAS56
ATTN: BILLING DEPT.                          AKRON, OH 44308
FLINT, MI 48502
INTERNAL REVENUE SERVICE                     ZOUHEIR FARES, DO
PO BOX 7346                                  8384 HOLLY RD, STE 1
PHILADELPHIA, PA 19101                       GRAND BLANC, MI 48439

KOHL'S/CHASE
N56 W 17000 RIDGEWOOD DR
MENOMONEE FALLS, WI 53051

METROPLEX PATHOLOGY ASSOCIATES
PO BOX 840294
DALLAS, TX 75284

MICHIGAN RHEUMATOLOGY
8200 S SAGINAW STREET
SUITE 500
GRAND BLANC, MI 48439
MMCC
6324 TAYLOR DR
FLINT, MI 48507-4685

NATIONSTAR MORTGAGE, LLC
PO BOX 619094
DALLAS, TX 75261-9741




    15-32713-jda   Doc 58   Filed 04/06/21   Entered 04/06/21 10:21:03   Page 7 of 7
